DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the following are not shown:
1) ejection valve 240,
2) “inner part” capable of being inflated.
3) wherein the first module includes a power supply battery for the prosthesis, said battery supplies power to the control board located in the first module.
Please depict a drawing and add a reference numeral to the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 claims, “a first module including a drive system and a finger movement mechanism and a control board” which is incorrect and indefinite. This is gives multiple names for the same elements. 	

    PNG
    media_image1.png
    452
    406
    media_image1.png
    Greyscale

As shown, the first module comprises a drive system 7. Said drive system 7 comprises servos 12 and control board 14. Same for claim 5.
What is the scope of “a finger movement mechanism”? This is believe to be the same thing as the drive system. Please note support in the specification. Same for claim 5.
	Claims 1 and 4, what is the “inner part” capable of being inflated? Please depict a drawing and add a reference numeral to the specification. This is the main component of prosthesis and it is not even supported in the specification.
	Claim 4, “for modular arm braces” is indefinite as to what is being claimed. This language is only supported in claim 4. The remaining portion of the application is 
	Claims 4-6 use conflicting “module” terminology compared to claims 1-3 and are not understood. As best the examiner could understand, the art rejections are made below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3, “wherein the first module includes a power supply battery for the prosthesis, said battery supplies power to the It is the examiner’s position that one skilled in the art in light of applicant’s specification would not have been able to simply put inside the very large battery of figure 3 into the first module of figure 2. 
Claim 6, “the additional module” lacks antecedent basis.
Claim 6 is the same as claim 3 placing the power supply battery on the additional module (first module or, as supported in the specification, Hand palm module). It is the examiner’s position that one skilled in the art in light of applicant’s specification would not have been able to simply put inside the very large battery of figure 3 into the first module of figure 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janowiak (4,655,779).
Janowiak teaches a module (at least socket 21, support socket 31) for –a-- modular arm [braces]. See column 2, lines 66-68 stating “or arm”.

    PNG
    media_image2.png
    437
    141
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    283
    301
    media_image3.png
    Greyscale

Said module comprising a first side (generally 19) configured to attach to an additional module (as shown a shin and/or foot module) and a second side 23 configured to attach to a user's stump.
Said module includes, inside, a pneumatic system (generally 31) with an air intake valve (at least 56) to inflate an inner part 51 of the module and an air ejection valve 56 to deflate the inner part of the module. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Haslam, II et al (5,413,611) in view of Janowiak (4,655,779).
Haslam teaches a module arm prosthesis comprising:

    PNG
    media_image4.png
    530
    807
    media_image4.png
    Greyscale

	a first module 26 (hand palm module) including a drive system (motor 34) and a finger movement mechanism (gears not shown and/or 31-33) and a control board 38;
a second module (11A, 11) that has a first side (generally reference numeral 11A) configured to attach to the first module and a second side (generally reference numeral 12) configured to attach to a user's stump.
However, Haslam, II et al fails to teach the second module includes inside a pneumatic system with an air intake valve to inflate an inner part of the second module and an air ejection valve to deflate the inner part of the second module.
	Janowiak teaches a second module (at least socket 21, support socket 31) for a modular arm. See column 2, lines 66-68 stating “or arm”.

    PNG
    media_image2.png
    437
    141
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    283
    301
    media_image3.png
    Greyscale

Said second module comprising a first side (generally 19) configured to attach to a first module (as shown a shin and/or foot module) and a second side 23 configured to attach to a user's stump.
Said second module includes, inside, a pneumatic system (generally 31) with an air intake valve (at least 56) to inflate an inner part 51 of the module and an air ejection valve 56 to deflate the inner part of the module.
It would have been obvious to one having ordinary skill in the art to have substituted the pneumatic system (generally 31) with an air intake valve (at least 56) to inflate an inner part 51 of the module and an air ejection valve 56 to deflate the inner provides a variable distribution of pressurized air within the chamber around the stump for a proper and comfortable fit of the stump at all times, for adjusting the fit throughout the day”; see column 1, liners 64-68 of Janowiak.
Any necessary mechanical adjustments, such as the openings for the air intake valve and air ejection valve in the second module, would have been obvious to one having ordinary skill in the art.
Claim 2, as shown in the FIG. 1 above, Janowiak has been interpreted as teaching a second module comprising a wrist portion 11A and a forearm 11. It would have been obvious to one having ordinary skill in the art to have made the wrist portion 11A as an intermediate module separate from the forearm 11 as the second module. MPEP 2114.04 C teaches:
C.Making Separable
In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
It would have been obvious to have made the first module, intermediate module and second module separate such that anyone of them could be replaced upon damage. Also, it would have been obvious to one skilled in the art to have made the arm prosthesis modular to adjust the length to fit to the amputation length, for example, being capable of removing the intermediate portion when the amputation is a distal transradial. Claim 3, in a distal transradial with the intermediate module removed, it 
Note that the battery opening 17 is in the wrist portion (intermediate module).
Claims 4-6, the module is the second module of claims 1-3 and the additional module is fist module of claims 1-3, the intermediate module is the intermediate module of claims 1-3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRUCE E SNOW/Primary Examiner, Art Unit 3774